 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDUniversal Security Instruments, Inc. and IndustrialUnion of Marine & Shipbuilding Workers ofAmerica, AFIL-CIO. Case 5-CA 1()917October 31, X80()DECISION AND ORDERBY CHiAIRMAN FANNING ANI) Ml.M1:RSPINIl 0 ANI) ZIMMIERMANOn August 6, 180, Administrative Law JudgeHenry L. Jalette issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Iaw Judge andhereby orders that the Respondent, Universal Secu-rity Instruments, Inc., Owings Mills, Maryland, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNoTrclCi To EMPI.OYHIESPOSTEI) Y ORI)IR OF I HENArIONAI. LABOR RIi.AlIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WlE W'I.L. NOtI refuse to recognize or bar-gain in good faith with Industrial Union ofMarine & Shipbuilding Workers of America,AFL-CIO, as the exclusive collective-bargain-ing representative of our employees in the ap-propriate unit which is:All production and maintenance employeesemployed by the Employer at its Baltimore,Maryland, facilities at 2829 Potee Street,253 NLRB No. 193341 Hollins Ferry Road, and at its OwingsMills, Maryland, plant, including custodialand plant clerical employees, but excludingall office clerical employees, professionalemployees, watchmen, guards and supervi-sors as defined in the Act.WI wVl 1 NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the National Labor RelationsAct.Wi wil I recognize and, upon request, bar-gain with Industrial Union of Marine & Ship-building Workers of America, AFL-CIO, asthe exclusive bargaining representative of ouremployees in the appropriate unit concerningrates of pay, wages, hours of work, and condi-tions of employment of our employees, and, ifan understanding is reached, embody such un-derstanding in a signed agreement.WtI Wlli apply the terms of the collective-bargaining agreement to our employees in theappropriate bargaining unit uworking at theOwings Mills, Maryland, plantWI! wi 1. make whole, with interest, thoseemployees at the Owings Mills plant for anyloss of benlefits they may have suffered by ourfailure to apply the terms of the collective-bar-gaining agreement to them.Wi. w it make whole the above-namedUnion, with interest, for any moneys thatwould have been due it under the terms of anycheckoff authorizations executed by employeeswhich were not deducted and transmitted tothe Union as a result of our failure to applythe terms of the collective-bargaining agree-ment for these employees.UNIVI.RSAI. S.CURITY INSTRUMI NTS,INC.DECISIONS'IAII NI-N 0 I1{ CASI-HINRY L. JAI il ii. , Administrative Law Judge: Thisproceeding involves allegations that t}in Universal Secu-rity Instruments, Inc., herein called Respondent, violatedSection 8(a)(1), (3), and (5) of the Act. The proceedingwas initiated by a charge filed by the Union on May 2,1979,1 pursuant to which complaint issued on July 6. OnJanuary 31 and February 1, 1980, a hearing was held inBaltimore, Maryland.'Ulces, olhcr ise indicalcr, aill dlle, hereinafter are in 97917h LtNIVEIRSAL SECURIlY INSTRUMENIS. INCUpon the entire record, including my ohservation ofthe witnesses, and after consideration of the briefs of theparties,2I hereby make the following:FINI)IN(,S O FC II. 'tHt IFAC ISRespondent, a Maryland corporation, is engaged in themanufacture of burglar alarms and electronic security de-vices at a facility at Owings Mills, Maryland.:' This fa-cility went into operation on or about August 1977. Priorthereto, in 1973, Respondent had been engaged in essen-tially the same business at a facility at Potee Street, Halti-more, Maryland. That was then its only facility. In April1973, the Union was certified by the Board as bargainingrepresentative of the production and maintenance em-ployees at Potee Street, and thereafter, Respondent andthe Union entered into successive collective-bargainingagreements.In 1975, Respondent opened an additional plant atHollins Ferry Road to manufacture the same productsmanufactured at Potee Street, and sometime thereaftervoluntarily recognized the Union as representative of theemployees at the Hollins Ferry Road facility and agreedto extend the collective-bargaining agreement to coverthe employees employed there.Shortly after Respondent opened the Owings Mills fa-cility in August 1977, the Union requested recognition asrepresentative of the employees employed there, and Re-spondent declined to grant recognition. On or aboutMarch 1, 1978, Respondent closed the Hollins FerryRoad operation and transferred certain of the employeesto Owings Mills.On February 23, 1979, Respondent advised the Unionof the possibility that the work performed at PoteeStreet would be transferred to Owings Mills and thePotee Street plant would be closed. Respondent request-ed that a meeting be arranged to discuss whether thereshould be a transfer of work and, if so, to negotiateabout the impact on the Potee Street employees.On March 3, representatives of the Union and Re-spondent had a meeting at which Respondent explainedits financial situation and the possible need to consolidatethe operations at Potee Street with those at OwingsMills. The Union did not dispute Respondent's represen-tations, but expressed two concerns: recognition atOwings Mills and the impact of the closing on PoteeStreet employees.Respondent indicated that, in the event it decided totransfer production from the Potee Street facility andclose it, it would not recognize the Union as representa-tive of the employees at Owings Mills. As to the impactof the closing on the Potee Street employees, Respond-ent indicated its intention to offer them transfers toequivalent jobs at Owings Mills with seniority, pay, andfringe benefits no less than they were presently receiv-2 Responden's motion for leave to file a supplemenial memorandum ishereby granted, and the memorandum has been considered3 Jurisdicliln is not in issue The complaint alleges, Respondent adlmit,,and I find that Resrpodenl nleets the Board's 5(f.(XX direct inflou stand-ard for the aertiln of jurisdiclioning. Respondent sought to discuss severance pay, but theUniiion declined to do so.O()n March 12, Respondent decided to consolidate op-erations by moving the Potee Street production lines tothe Owings Mills plant, and by letter of that date gavenotice of its decision to the Union. With such notice, Re-spondent also announced its intention to speak individ-ually with each of the Potee Street employees and tooffer each a job at ()wings Mills. In addition, Respond-ent proposed a formula for severance pay to those em-ployees who did not accept employment at O()ingsMills.By letter dated March 14, the Union notified Respond-ent that it viewed Respondent's refusal to recognize it atOwings Mills as violative of the Act, and, for thatreason, it declined to engage in any discussions n thematter of severance pay. The Union stated it had no ob-jection to Respondent's engaging in se. erance pay dis-cussions with Potee Street employeesOn March 15, lant Manager William McCusker helda meeting of employees to advise them that the PoteeStreet plant was closing. Employees asked if they wouldbe transferred to Owings Mills and he told them esEmployee Alice Smith asked if there was a union atOwings Mills and he said no.On March 23, McCusker, Amedee Dean. ice prcsi-dent of manufacturing, and Mark Millman. director ofhuman resources, met with each of the employees indi-vidually. Each employee was reminded of the impendingclosing of Potee Street and offered a transfer to OwingsMills. Each employee was told that in the event he de-clined to transfer he would receive a specified amount ofseverance and vacaltion pay. Of 41 eniployees so inter-viewed, 14 accepted transfers and 27 declined. Accord-ing to McCusker and Millman, all the employees A',hodeclined transfers did so because of transportation or re-lated problems. No employee gave as a reason the ab-sence of union representation at Ouings Mills.Only 3 of the 41 employees interviewed by Respond-ent as described above testified at the hearing. To ofthese, Alice Smith and Katherine Robinson, acceptedtransfers. Dorothy Banfield declined. She testified shetold McCusker she was declining because the Union xsasnot being recognized at Owings Mills and because of thedistance and lack of transportation.Production at Potee Street ceased about April I Bymid-April, the production facilities had been transferredto Owings Mills. Thereafter, all that remained at PoteeStreet ,.ere some cleanup duties. The doors were phys-ically closed in October or November.Respondent has continued in its refusal to recognizethe Union at Owings Mills.t1. ANAt ySiS ANI) CONCIt SIONSThe complaint alleges that Respondent \violated Sec-tion 8(a)(1) and (5) of the Act by refusing to recognizethe Union at its Owings Mills facility. The theory of thecase is that the Owings Mills facility was merely a relo-cation of the Potee Street facility with the same manage-ment and production line and that under principles of ac-177 DIECISIONS ()F NA'I'I()NA. I.A()R RII.ATI()NS )ARI)cretion Respondent was obligated to continue its recog-nition of the Union.As noted earlier, in March 1978, Respondent hadclosed its Hollins Ferry Road operations and transferredcertain of its employees to Owings Mills. Then, as in thiscase, it had refused to recognize the Union as the repre-sentative of the production and maintenance unit of itsemployees at Owings Mills. Such refusal was the subjectof a charge and complaint in Case 5-CA-9026. Afterhearing, Administrative Law Judge Leonard Wagmanissued a Decision on August 8, 1979, in which he found,inter alia, that Respondent had violated Section 8(a)(1)and (5) of the Act by refusing to recognize the Union atOwings Mills and he recommended that Respondent beordered to recognize and bargain with the Union in aunit consisting of all production and maintenance em-ployees employed by Respondent at its Potee Street,Hollins Ferry Road, and Owings Mills facilities.On July 17, 1980, the Board affirmed his findings, con-clusions, and recommendations in that regard.4In thecircumstances, analysis of the details of centralized man-agement, continuity of supervision product mix, makeupof employee complement, and the like, seems to bewholly superfluous. If the Union were entitled to recog-nition for the employees at Owings Mills in 1978, absentunusual circumstances not here present, perforce it wasentitled to recognition in 1979 when Respondent furtherconsolidated its operations by transferring productionand an additional number of unit employees from PoteeStreet to Owings Mills. Accordingly, its refusal to recog-nize the Union at ()wings Mills was a repetition of itsearlier refusal to bargain and violative of Section (a)(1)and (5) of the Act.The complaint alleges that Respondent terminated cer-tain of its Potee Street employees by conditioning theirtransfer to the Owings Mills facility on their relinquish-ment of the right to representation by the Union. Therecord does not support the allegation.As noted earlier, of 41 employees interviewed onMarch 23 and offered transfers to Owings Mills, 14 ac-cepted and 27 declined and accepted severance pay. Ofthese 27, only Dorothy Banfield testified. The only evi-dence as to the other 26 is the testimony of McCuskerand Millman, both of whom testified that all the employ-ees who declined transfers stated it was because of trans-portation or related problems, and no employee stated itwas for lack of union representation. Accordingly, thereis no basis for a finding of unlawful termination. Univer-sal Security Instruments, Inc., supra.In the case of Banfield, there is a touch of equivoca-tion in her testimony about whether or not she wouldhave accepted a transfer even with union representation.It appears she would have done so "if' I could havefound transportation." Such testimony suggests, and con-firms McCusker's and Millman's testimony, that the onlyreason Banfield did not accept a transfer was because oftransportation problems. I so find.4 nivrsul Securit Inrunen. Inc., 250 NIR.KB hI (1980)CoN I lSI()NS ()I .AW1. Universal Security Instruments, Inc., is an employerengaged i commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Industrial Union of Marine & Shipbuilding Workersof America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at its Baltimore, Maryland, facili-ties at 2829 Potee Street, 3341 Hollins Ferry Road, andat its Owings Mills, Maryland, plant, including custodialand plant clerical employees, but excluding all officeclerical employees, professional employees, watchmen,guards and supervisors as defined in the Act, constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 8(a)(5) of the Act."4. By failing and refusing to recognize and bargainwith the Union as the exclusive bargaining representativefor the production and maintenance employees at itsOwings Mills plant, Respondent has violated Section8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent has not othewise violated the Act.Till R.MEI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent violated Section 8(a)(1)and (5) of the Act by refusing to recognize the Union atits Owings Mills plant, I shall recommend not only thatit recognize the Union, but also that it apply the terms ofthe collective-bargaining agreement between it and theUnion to the Owings Mills employees retroactively; thatit make its employees whole for any losses they mayhave suffered as a result of its unlawful refusal to recog-nize the Union, and its failure to extend the terms of thecollective-bargaining agreement to them; and that itmake the Union whole for any dues lost as a result of itsunlawful conduct, with interest thereon as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977), and IsisPlumbing & Heating Co., 138 NLRB 716. (1962).The collective-bargaining agreement expired by itsterms on August 1, 1979, but provided for an extensionfor I year and from year to year thereafter, unless eitherparty gave 60 days notice of a desire to modify or termi-nate the agreement. As Respondent had unlawfully re-fused to recognize the Union, it had no opportunity togive such notice. Accordingly, I shall recommend that,upon request, Respondent bargain with the Union aboutrates of pay, wages, and hours of work, shall maintain ineffect the terms of the collective-bargaining agreement;provided however, that nothing herein shall be deemed" It may appear incongruous to include he lHollins Ferry Road andPotee Sreet plants in the unil description, inasmuch as hey have beenlcloscd ltosc cr, it ecrns appropriate do s, ill he ven .h cver un,-likely. Ihal Respolident s hll uld ropet such faclhtles17X UNIVE'RSAI. SFI:CURIrK Y INSIFRUMI NIS. INC.to require Respondent to take away any benefits grantedto employees.Upon the entire record, the findings of fact, and con-clusions of law, arid pursuant to Section 10(c) of the Act,I hereby issue the follovwing recommended:ORDER'The Respondent, Universal Security Instrumets. Inc..Owings Mills, Maryland. its officers, agents, successors.and assigns. shall:1. Cease and desist from:(a) Refusing to recognize and bargain in good faithwith Industrial Union & Marine Shipbuilding Workers ofAmerica. AFI. CIO, as the exlcusive collective-bargain-ing representative of its employees at its Owings Mills,Maryland. plant in the following appropriate unit:All production and maintenance employees em-ploed by the Employer at its altimore, Maryland.facilities at 2829 Potee Street, 3341 Hollins FerryRoad, and at its Owings Mills, Maryland, plant, in-cluding custodial and plant clerical employees, butexcluding all office clerical employees, professionalemployees, watchmen, guards and supervisors asdefined in the Act.(b) In any like or related mariner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act:2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Recognize and, upon request. bargain with Indus-trial Union of Marine & Shipbuilding Workers of Amer-ica, AFL-CIO, as the exclusive collective-bargainingrepresentative of its employees in the appropriate unitemployed at its Owings Mills, Maryland, facility.(b) Apply the terms and conditions of the collective-bargaining agreement executed by Respondent and In-" In tihe eXent 1ino xcpions aire ilfed as prosided h See 112 46 of theRules ad Regiulations. of the National .ahbor Relaiionls BHoard. he find-ig.,. oncI)IUtJioin, ilild recommended Order herein shall, as prosided inSee 1)2 4 of Ihe Rules and Rgulailloi h adopted h the oard iandhcomc its findings, cilncluills. and ()rder ilnd all ohijecions theretoshall he deelmed ailverd for all purposesdustrial Union of Marine & Shipbuilding Workers ofAmerica, AFL CIO, to the employees in the appropriateunit employed at its Owings Mills Maryland. plant.(c) Make whole the employees at the Owings Millplant for any losses of benefits which would have ac-crued to them under the terms of the collectlive-bargain-ing agreement during the time Respondent refused toapply the terms of the agreement to said employees.(d) Make whole the above-named Union for anymoneys that would have been due the Union under theterms of any checkoff authorizations executed by Re-spondent's employees, but which were not deducted aridtransmitted to the Union as a result of Respondent's fail-ure to apply the terms of the collective-bargaining agree-ment to said employees.(e) Preserve and, upon request. make available to theBoard, or its agents, for examination aid copying, allpayroll records. reports, and all other records necessaryto determine the amounts due employees and the Unionunder the terms of this Order.(f) Post at its Owings Mills plant and at the PotecStreet plant, if it reopens, copies of the attached noticemarked "Appendix."7Copies of said notice, on formsprovided by the Regional Director for Region 5. afterbeing duly signed by Respondent, shall be posted immnic-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places. in-eluding places where notices are customarily postedReasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other materi-al.(g) Notify the Regional Director for Region 5. in rit-ing, within 20 days from the date of this Order, awhatsteps Respondent has taken to comply herewith.It IS F:RIHER ORI)tRlt) that the complaint be dis-missed insofar as it alleges unfair labor practices notfound herein.7 the ccnt tihat this ()rder is enfirced h a Judgment f 1'niildSl.ates Court of Xppeal.s. he ,rd, in the noitlce reading 'ostmi hb)rder of the Naliitnal I abor Relatlons aJi rd shall read "'ortel 'ilr,ainl to aI Judgment lof the United Sates C(,urt of Appeals I nfforcllg .i()rder of the National I aot Relations ioa.ird1 7q